Citation Nr: 1011226	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Hearing loss was not manifest during the Veteran's active 
service and was not manifest to a compensable degree within 
one year after his separation from service.  Competent 
medical evidence of a nexus between his current hearing loss 
and service is not of record. 

2.  Tinnitus was not manifest during the Veteran's active 
service and was not manifest until after his separation from 
service.  Competent medical evidence of a nexus between his 
current tinnitus and service is not of record. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran maintains that his hearing loss and tinnitus are 
directly related to excessive noise exposure during service.  
Because both claims involve similar issues and evidence, and 
as similar legal principles apply, the Board will address 
them in a common discussion.  

The Veteran's DD 214 indicates that he served as a machine 
operator, therefore his account of his exposure is credible 
and entirely consistent with the circumstances of his 
service.  He asserts that he duties included working with 
demolitions in combat situations in Vietnam and that that 
hearing protection was not available.  

The Veteran's service treatment records (STRs) include his 
separation physical report dated in December 1972.  An 
audiogram revealed puretone thresholds in the right ear of 0, 
0, 0, and 0 decibels at 500, 1,000, 2,000, and 4,000 Hz and 
for the left ear at the same frequencies were 0, 0, 0, and 0 
decibels.  These hearing thresholds do not meet the criteria 
for disability under VA regulations.  See 38 C.F.R. § 3.385.  
The Veteran did not complain of hearing loss, tinnitus, or 
other ear pathology and did not otherwise provide information 
regarding noise exposure.  

There is no medical evidence suggesting that bilateral 
hearing loss or tinnitus were diagnosed within the one-year 
presumptive period after service.  In fact, there are no 
pertinent clinical records associated with the claims file 
until a VA examination in June 2007 conducted for the 
specific purpose of obtaining an opinion as to whether or not 
the Veteran's hearing loss and tinnitus could be related to 
service.  The examiner observed that the result on the 
audiological evaluation did not seem to correlate to the 
Veteran's abilities in everyday conversation.  He explained 
that following repeat testing for variability of responses, 
he noticed a discrepancy between intertest agreement 
indicating a lack of cooperation with test procedures.  The 
examiner stated that this was indicative that the Veteran had 
misrepresented his hearing.  

Since the Veteran's responses were not considered reliable 
and he failed to comply with the examination procedure, 
further testing was halted and the results obtained were not 
reported.  Nevertheless, the examiner noted the Veteran's in-
service hearing tests showed he entered the military with 
normal hearing and separated with normal hearing.  The 
examiner concluded that this clearly indicated hearing loss 
did not occur while in the military and thus it was less 
likely than not any current hearing loss was service 
connected.  There was no documentation in the record 
regarding tinnitus, therefore it was also less likely than 
not service connected.  

The Veteran was provided another VA examination in April 
2009.  His primary complaint was of difficulty understanding 
in noise and groups of people.  He also complained of 
bilateral tinnitus that began during service.  The Veteran 
reported a history of military noise exposure as a quarry 
operator.  As a civilian, he had significant noise exposure 
as a heavy equipment operator.  On audiological evaluation 
pure tone thresholds for the right ear were 20, 20, 35, 60, 
and 65 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 20, 25, 40, 65, and 60 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in both 
ears.  The audiological results were summarized as 
moderately-severe high frequency sensorineural hearing loss 
in both ears.  

The examiner concluded that the hearing loss and tinnitus 
were less likely as not caused by or a result of acoustic 
trauma during military service.  He explained that service 
treatment records were negative for hearing loss and 
tinnitus, which clearly indicates that hearing loss did not 
occur while in the military.  In addition, the Veteran had a 
positive history of several years of civilian noise exposure, 
which was a more likely contributor.  

In this case the competent and credible evidence weighs 
against the Veteran's claims.  The evidence of record shows 
that a hearing disability was not present at any time during 
service, at the time of discharge, or within the first post-
service year.  Thus, service connection for hearing loss or 
tinnitus on a presumptive service connection basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

Moreover, the absence of hearing loss or tinnitus in the STRs 
or of persistent symptoms of either disorder at separation, 
along with the first evidence of them almost 35 years later, 
constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any noise 
exposure during service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  Also, the 
Veteran has not brought forth or identified any competent 
evidence which would establish a nexus between his hearing 
loss or tinnitus and military service.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's claimed disabilities are 
related to his military service other than his contentions.  
The Board accepts the Veteran's statements and notes that he 
is competent to attest to factual matters of which he had 
first-hand knowledge, e.g., noise exposure, diminished 
hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion 
on a matter as complex as to the etiology of his current 
hearing loss and tinnitus and their etiological relationship 
to his active service.  

Although the Board acknowledges that the Veteran was exposed 
to excessive noise in service, that fact alone does not 
establish a basis for the grant of service connection.  The 
problems in this case are the STRs, which are entirely 
negative for evidence of hearing loss or tinnitus and the 
prolonged period post service without complaints or findings, 
both of which factor against the Veteran's claim.  Likewise, 
the single post-service audiometric examination of record in 
this case conclusively found no etiological relationship 
between the noise exposure in service and the subsequent 
development of hearing loss and tinnitus.  This examination 
report provides an opinion, consistent with the Veteran's 
medical history and uncontroverted by any other medical 
evidence of record.  Therefore, the Veteran's opinion, to the 
extent it is to be accorded some probative value, is far 
outweighed by the findings provided by the VA examiner who 
discussed his symptoms, complaints, and manifestations.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Therefore, the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a letter dated in February 2007, the RO informed the 
Veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The letter also informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record and 
the RO obtained VA examination in April 2009.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Although the Veteran has challenged the adequacy of the 
recent 2009 VA examination, the Board finds that it is more 
than adequate, as it reflects a full review of all medical 
evidence of record, is supported by sufficient detail, and 
refers to specific documents and medical history as well as 
the Veteran's in-service history to support the conclusions 
reached.  Moreover, the history provided at the time of the 
examination and considered by the examiner is consistent with 
that reflected in the record, thus the report of that 
examination (which reflects not only the Veteran's history, 
but complaints, clinical findings and diagnosis) is 
sufficient.  38 C.F.R. § 4.2 (2009); Abernathy v. Principi, 
3 Vet.App. 461 (1992).  

The Board has also considered the guidelines provided in the 
VA Training Letter, TL 09-05 (Adjudication Claims for Hearing 
Loss and/or Tinnitus), issued on August 5, 2009.  The 
examiner fulfilled his requirements by eliciting information 
from the Veteran concerning his medical history and 
conducting the necessary tests in accordance with standard 
medical practice and guidelines promulgated by the Secretary 
of Veterans' Affairs.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  The Veteran has not brought forth any 
medical evidence that would refute the VA opinion and no 
additional post-service medical records that discuss the 
etiology of the Veteran's hearing loss and tinnitus have been 
obtained and associated with the claims folder.  Accordingly, 
the Board finds that there is no basis to find that the VA 
examination was inadequate, or that a remand for a new 
examination is required.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the Veteran.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.



VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


